Citation Nr: 1710209	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  13-21 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for erectile dysfunction.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1951 to January 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board's review of the record reveals that the Veteran has not been provided with VA examinations to determine the nature and etiology of his bilateral eye condition, back condition, and erectile dysfunction.  The Veteran repaired weather and radar equipment for military aircraft while he was on active duty service.  He asserts that he has developed eye disabilities from eye strain due to reading numerous small circuit diagrams and schematics in service, and also from radiation exposure from radar equipment and antennae.  See June 2008 Statement, December 2009 Statement, and December 2014 Statement.  Similarly, the Veteran maintains that such radiation exposure resulted in erectile dysfunction, which he has indicated started in 1955.  See December 2009 Statement, December 2013 Statement, March 2014 Statement, December 2014 Statement.  Finally, with respect to his back condition, the Veteran reports that he injured his back in 1951 while attempting to lift a very heavy piece of equipment, after which he was placed on light duty even though he never sought any medical treatment for his back in service.  See December 2014 Statement, February 2016 Statement.  
The Veteran's service treatment records are unavailable for review, and appear to be fire-related.  That stated, the Board has no reason to call into question at this time the Veteran's assertions that he worked with radar equipment during service, or that he injured his back in 1951 while lifting heavy equipment.  Medical records in the claims file demonstrate that the Veteran has been diagnosed with cataracts, macular degeneration, erectile dysfunction, impotence, and degenerative disc change in the lumbar spine.  Based on the Veteran's lay assertions, and the medical evidence of record, the Board believes that the Veteran should be scheduled for VA examinations to assess the nature and etiology of each claimed disability.  See 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on remand, the AOJ should also attempt to obtain treatment records from various private healthcare providers identified by the Veteran in numerous written statements and incomplete VA authorization forms.  Most recently, the Veteran submitted a handwritten letter received on June 18, 2016 indicating that he has received treatment from Dr. C.R., Dr. P., Dr. R., Dr. T.D. and Dr. T., but he did not provide full addresses or dates of treatment, nor did he submit updated release forms (VA Form 21-4142) to permit VA to request records from these physician on his behalf.  The Veteran should be afforded another opportunity to identify and authorize VA to obtain relevant private treatment records from these physicians, and any others the Veteran wishes to include.  Such authorization must be made on VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.

Finally, the record reflects that claims file contains VA treatment records dating to April 2014.  While on remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records dating from April 2014 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records from April 2014 to the present.  All records and/or responses received should be associated with the claims file.

2.  Request that the Veteran submit, or authorize VA to obtain medical records from his private physicians pertaining to treatment he has received for his eyes, back or erectile dysfunction, to include specifically from Dr. C.R., Dr. P., Dr. R., Dr. T.D. and Dr. T., and any other physician he wishes to identify.  The Veteran should be informed he should fill out VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs for each provider, and each form must include the complete name, address, and dates of treatment for the healthcare provider identified. 

3.  Schedule a VA examination to assess the nature and etiology of the Veteran's eye condition(s).  The record, to include a copy of this Remand, must be reviewed by the examiner.

The examiner should address each of the following:

(A) Take a history from the Veteran as to the progression and treatment of his eye problems.

(B) After review of the file, and upon examination, identify all eye disabilities present during the period under review (August 2008), to include cataracts and macular degeneration.

(C) For each eye disability, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service, to include eye strain from reading numerous small circuit diagrams and schematics in service, and/or radiation exposure from radar equipment and antennae.  In providing this opinion, the examiner should assume as true that the Veteran's duties in service did in fact require review of diagrams and schematics, as well as working with radar equipment.  

The examiner should provide reasons for all opinions offered.  

4.  Schedule a VA examination to assess the nature and etiology of the Veteran's erectile dysfunction.  The record, to include a copy of this Remand, must be reviewed by the examiner.

The examiner should address each of the following:

(A) Take a history from the Veteran as to the progression and treatment of his erectile dysfunction.

(B) Offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's erectile dysfunction is related to the Veteran's military service, to include radiation exposure from radar equipment and antennae.  In providing this opinion, the examiner should assume as true that the Veteran's duties in service included working with radar equipment.  The examiner should consider and comment upon the Veteran's statement that he has experienced problems with erectile dysfunction since 1955.  
The examiner should provide reasons for all opinions offered.  

5.  Schedule a VA examination to assess the nature and etiology of the Veteran's back condition.  The record, to include a copy of this Remand, must be reviewed by the examiner.

The examiner should address the following:

(A) Take a history from the Veteran as to the progression and treatment of his back disability.

(B) Identify all current conditions of the back, to include degenerative disc changes of the lumbar spine.

(C) For each currently diagnosed back condition, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service, to include an in-service lifting injury to his back in 1951?  In providing this opinion, the examiner should assume as true that the Veteran injured his back in 1951 while attempting to lift a heavy piece of equipment, as he so describes.  The examiner should also comment on the Veteran's lay history of the progression of his disability, and the lay statements of his wife and son, submitted in July 2013 describing observations of longstanding back pain.   See December 2014 Statement, February 2016 Statement, and July 2013 statements of the Veteran's wife and son concerning the Veteran's back condition (submitted in August 2013).

The examiner should provide reasons for all opinions offered.  

6.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

